DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Application
In response to Office action mailed 09-29-2020, Applicants amended the specification, in the response filed 12-28-2020.
Claim(s) 1-20 are pending examination.
Response to Arguments
Applicants’ amendments to para [0021] of the Specification has overcome the previous specification objection, as set forth in page 2 of the 09-29-2020 O A.
Applicants’ amendment(s) overcomes the previous prior art of record.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 1, a magnetic tunnel junction (MTJ) device, the method comprising: forming MTJ layers over a dielectric layer; performing a first etching operation on the MTJ layers to form MTJ stacks, wherein the first etching operation is performed such that a metal-containing doped region is formed in the dielectric layer and between the MTJ stacks; and performing a second etching operation to break through the metal-containing doped region.
Claims 2-9 are allowed, because they depend from the allowed claim 1.  
Independent claim 11 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 11, forming a bottom electrode layer over a dielectric layer; forming MTJ layers over the bottom electrode layer; forming a top electrode over the MTJ layers; patterning the MTJ layers and the bottom electrode layer to form an MTJ stack and a bottom electrode under the MTJ stack; forming a spacer that laterally surrounds the bottom electrode, the MTJ stack, and the top electrode; and after forming the spacer, etching an exposed region of the dielectric layer that is not covered by the spacer.
Claims 12-20 are allowed, because they depend from the allowed claim 11.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Min et al., PG Pub 2015/0021726, teaches a method for patterning a magnetic tunnel junction stack.
	b. Park et al., US Patent No. 10,002,905, teaches a method for patterning a magnetic tunnel junction stack.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895



/KYOUNG LEE/Primary Examiner, Art Unit 2895